NOTICE OF ALLOWABILITY
Response to Amendment
Applicant’s request for reconsideration of the finality of the rejection of the last office action is persuasive and, therefore, the finality of that action is withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Rejections
The response and amendment filed on 03/15/2021 are acknowledged and are considered sufficient to overcome the previous claim 4 rejection under 35 U.S.C. 103 as being obvious over Gevaert as indicated in the last office action. Therefore, the previous claim rejection has been withdrawn necessitated by Applicant’s cancelation of the claim. 

Priority
	This application is a CON of Application no. 15/211,501 (now US Patent no. 10,167,444) filed on 07/15/2016 which has a provisional application no. 62/193,030 filed on 07/15/2015.

Terminal Disclaimer
The terminal disclaimer filed on 08/06/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent no. 10,167,444 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. §112(f).  The presumption that 35 U.S.C. §112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. §112(f).  The presumption that 35 U.S.C. §112(f) is not invoked is rebutted when the claim element recites function(s) but fails to recite sufficiently definite structure(s), material(s), or act(s) to perform that/those function(s).  Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. §112(f) except as otherwise indicated in an Office action.
Claims 1, 13-14, and 20 recite the phrases of “via at least one translation mechanism” (‘via’ is a preposition define as “by means of”) which have been interpreted under 35 U.S.C. §112(f) because it uses “means” language, i.e., “means for” (or “step for”) or a non-structural term that is simply a substitute for the term “means for”, i.e., “mechanism”, coupled with functional language “translation” without reciting sufficient structure to achieve the function.  Furthermore, the term is not preceded by a structural modifier.
Because these claim limitations invoke 35 U.S.C. §112(f), claims 1, 13-14, and 20 are interpreted to cover the corresponding structure(s), material(s), or act(s) described in the 

Reasons for Allowance
	For the reasons of record and reiterated herein for clarity, a search of the prior arts does not reveal any disclosures that teaches or suggests the independent claims’ limitation of “single culture chamber; translating the first tissue construct from a first substrate toward a second substrate via at least one translation mechanism that at least partially extends between the first substrate and the second substrate”. In other words, the prior art does not teach two substrates on opposite ends of a bioreactor, each with a cell source, and with a translation mechanism between the two substrates such that cells from the two substrates combine using the mechanism to form a tissue construct with both cell types.
	Accordingly, the subject matter, as a whole, would not have been prima facie obvious to one of ordinary skill in the art.

Notice of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) The disclosure of El-Sabban (US 2011/0207175 A1) is considered of pertinent art. El-Sabban’s general disclosure relates to a multi-culture bioreactor system for producing in vitro three-dimensional cellular constructs that mimic natural tissue (see abstract & ¶ [0019]). 
(2) The disclosure of Asnaghi (US 2011/0033918 A1) is considered of pertinent art. Asanghi’s general disclosure is directed to methods for growing tissues and organs using bioreactors, including rotating bioreactors configured to provide a first and second chamber; a 
However, the cited references do not teach the base claims’ limitation of a “single culture chamber; translating the first tissue construct from a first substrate toward a second substrate via at least one translation mechanism that at least partially extends between the first substrate and the second substrate”.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/NGHI V NGUYEN/Primary Examiner, Art Unit 1653